20 A.3d 432 (2011)
206 N.J. 324
In the Matter of John Francis COFFEY, II, an Attorney at Law (Attorney No. XXXXXXXXX).
No. D-119 September Term 2010, 068538
Supreme Court of New Jersey.
June 15, 2011.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), on the granting of a motion for discipline by consent in DRB 11-038 of JOHN FRANCIS COFFEY, II, of BAYONNE, who was admitted to the bar of this State in 1987;
And the District VI Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect) in two matters, and RPC 1.3 (lack of diligence) and RPC 1.4(b) (failure to communicate with the client) in three matters;
And the parties having agreed that respondent's conduct violated RPC 1.1(a), RPC 1.3 and RPC 1.4(b), that certain mitigating factors exist, and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's ethics violations and having granted the motion for discipline by consent in District Docket Nos. VI-2009-0028E, VI-2009-0029E, and VI-2009-0030E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that JOHN FRANCIS COFFEY, II, of BAYONNE, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs *433 and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.